Exhibit 10(f)

THIRD AMENDMENT TO RECEIVABLES PURCHASE AGREEMENT

THIS THIRD AMENDMENT TO RECEIVABLES PURCHASE AGREEMENT (the “Amendment”) dated
as of April 12, 2006, is made by and among HARRISON STREET FUNDING, LLC, as
seller (the “Seller”), CHURCH & DWIGHT CO., INC., as initial Servicer (the
“Servicer”), MARKET STREET FUNDING LLC (formerly known as Market Street Funding
Corporation), as Issuer (the “Issuer”), and PNC BANK, NATIONAL ASSOCIATION, as
administrator (the “Administrator”).

WITNESSETH:

WHEREAS, the parties hereto are parties to that certain Receivables Purchase
Agreement dated as of January 16, 2003, by and among the Seller, the Servicer,
the Issuer, and the Administrator (the “Receivables Purchase Agreement”), and
desire to waive or amend the terms thereof as set forth herein.

NOW, THEREFORE, the parties hereto, in consideration of their mutual covenants
and agreements hereinafter set forth and intending to be legally bound hereby,
covenant and agree as follows:

1. Definitions.

Defined terms used herein unless otherwise defined herein shall have the
meanings ascribed to them in the Receivables Purchase Agreement as amended by
this Amendment.

2. Amendments of Receivables Purchase Agreement.

(a) The definition of “Dilution Horizon” set forth in Exhibit I of the
Receivable Purchase Agreement is hereby amended and restated as follows:

“Dilution Horizon” means, for any fiscal month, the ratio (expressed as a
percentage and rounded up to the nearest 1/100th of 1%, with 5/1000th of 1%
rounded upward) computed as of the last day of such fiscal month of: (a) the
Gross New Receivables (excluding all Gross New Receivables the Obligors of which
are federal, state or local governments, instrumentalities, subdivisions,
affiliates, or agencies thereof) made by the Originator during the most recent
fiscal month to (b) the sum of (i) the net Receivables Pool Balance at the last
day of the most recent fiscal month and (ii) the Outstanding Balance on such day
of all Receivables the Obligors of which are an Affiliate of Church & Dwight.

(b) Clause (a) of the definition of “Eligible Receivable” set forth in Exhibit I
of the Receivables Purchase Agreement is hereby amended and restated as follows:



--------------------------------------------------------------------------------

“(a) the Obligor of which is (i) a United States resident, provided, however,
that up to 2% of otherwise Eligible Receivables may consist of receivables the
Obligor of which is not a United States resident, (ii) not a government or a
governmental subdivision, affiliate or agency, (iii) not subject to any action
of the type described in paragraph (f) of Exhibit V to the Agreement, and
(iv) not an Affiliate of Church & Dwight,”

(c) The definition of “Loss Reserve Percentage” set forth in Exhibit I of the
Receivables Purchase Agreement is hereby amended and restated as follows:

“Loss Reserve Percentage” means, on any date, the greater of: (a) 5% or (b) the
product of (i) 2.0 times (ii) the highest average of the Default Ratios for any
three consecutive fiscal months during the twelve most recent fiscal months and
(iii) (A) the Gross New Receivables (excluding all Gross New Receivables the
Obligors of which are federal, state or local governments, instrumentalities,
subdivisions, affiliates, or agencies thereof) made by the Originator (or
Receivables of such Originator otherwise created) during the four most recent
fiscal months divided by (B) the sum of (i) the Net Receivables Pool Balance as
of such date and (ii) the Outstanding Balance on such day of all Receivables the
Obligors of which are an Affiliate of Church & Dwight.

3. Conditions of Effectiveness of this Amendment. The effectiveness of this
Amendment is expressly conditioned upon satisfaction of each of the following
conditions precedent:

(a) Legal Details; Counterparts. All legal details and proceedings in connection
with the transactions contemplated by this Amendment shall be in form and
substance satisfactory to the Administrator, and the Administrator shall have
received from the Seller, the Issuer, and the Servicer all such other
counterpart originals or certified or other copies of such documents and
proceedings in connection with such transactions, in form and substance
satisfactory to the Administrator.

(b) Sixth Amendment to Liquidity Agreement. The Administrator shall have
received an executed copy of the sixth amendment to the Liquidity Agreement
which shall be in form and substance satisfactory to the Administrator.

4. Amendment. The Receivables Purchase Agreement and other Transaction Documents
referred to herein and certain of the exhibits and schedules thereto are hereby
amended in accordance with the terms hereof and any reference to the Receivables
Purchase Agreement or other Transaction Documents in any document, instrument,
or agreement shall hereafter mean and include the Receivables Purchase Agreement
or such Transaction Document, including such schedules and exhibits, as amended
hereby.

5. Force and Effect. Each of the Seller and the Servicer reconfirms, restates,
and ratifies the Receivables Purchase Agreement, the Transaction Documents and
all other documents executed in connection therewith except to the extent any
such documents are expressly modified by this

 

- 2 -



--------------------------------------------------------------------------------

Amendment and each of the Seller and the Servicer confirms that all such
documents have remained in full force and effect since the date of their
execution.

6. Governing Law. This Amendment shall be deemed to be a contract under the laws
of the State of New York and for all purposes shall be governed by and construed
and enforced in accordance with the internal laws of the State of New York
without regard to its conflict of laws principles.

7. Counterparts. This Amendment may be signed in any number of counterparts each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

8. Effective Date. This Amendment shall be effective as of and shall be dated as
of the date of satisfaction of all conditions set forth in Section 3 of this
Amendment.

[SIGNATURES BEGIN ON NEXT PAGE]

 

- 3 -



--------------------------------------------------------------------------------

[SIGNATURE PAGE 1 OF 3 TO THIRD AMENDMENT TO

RECEIVABLES PURCHASE AGREEMENT]

IN WITNESS WHEREOF and intending to be legally bound hereby, the parties hereto
have executed this Amendment as of the date first above written.

 

HARRISON STREET FUNDING, LLC, as Seller By:  

 

Name:  

 

Title:  

 

CHURCH & DWIGHT CO., INC.,

as initial Servicer

By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

[SIGNATURE PAGE 2 OF 3 TO THIRD AMENDMENT TO

RECEIVABLES PURCHASE AGREEMENT]

 

MARKET STREET FUNDING LLC (formerly known as Market Street Funding Corporation),

as Issuer

By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

[SIGNATURE PAGE 3 OF 3 TO THIRD AMENDMENT TO

RECEIVABLES PURCHASE AGREEMENT]

 

PNC BANK, NATIONAL ASSOCIATION, as Administrator By:  

 

Name:   John Smathers Title:   Vice President